Citation Nr: 0126390	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  99-13 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
gunshot wound to the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  

During the August 2001 hearing, the veteran's representative 
asserted that the left knee disability warranted a separate 
evaluation for arthritis.  Tr., p. 8.  Service connection has 
not been established for arthritis of the left knee, and the 
issue has not been adjudicated by the RO.  As this issue has 
been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to an extraschedular evaluation for 
residuals of a gunshot wound to the left knee, increased 
evaluations for a status post right scrotal tear, post-
traumatic stress disorder (PTSD), and service connection for 
a left testicle injury are addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran's left knee disability is not manifested by 
recurrent subluxation or lateral instability, compensable 
limitation of motion, ankylosis, or by additional functional 
loss due to pain or other pathology which would warrant a 
higher evaluation than what is currently in effect.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left knee have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991), 5107 (West Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran suffered a 
penetrating gunshot wound from small arms fire to the left 
knee in January 1969.  It was noted that there was no artery 
or nerve involvement.  He was awarded the Purple Heart.  

In January 1995 the RO granted service connection for 
residuals of a gunshot wound to the left knee, assigning a 10 
percent rating based on the criteria for recurrent 
subluxation or lateral instability, in spite of the fact that 
a previous September 1994 VA examination noted that there was 
no instability in the left knee.  

In July 1998 the veteran submitted a claim for an increased 
evaluation for his left knee disability, contending that he 
was having more difficulty bending, stooping, and standing 
for long periods of time.  He stated that performing these 
activities would cause his knee to swell, and that this 
occurred on average about once or twice a week.  He stated 
that his occupation required him to climb a ladder which he 
was no longer able to do, thus making it difficult for him to 
find work.  

On VA examination in September 1998 the veteran reported 
having pain and puffy swelling of the knee with occasional 
giving way of the knee.  He reported being employed as a 
sheetrock finisher, and that he worked two to three times a 
week.  He stated that he was unable to wear the stilts 
required for doing ceiling work.  



On examination, the veteran had a well-healed scar over the 
knee.  Range of motion of the left knee revealed a loss of 
five degrees extension.  Flexion was limited to 135 degrees, 
with some pain on motion.  There appeared to be some slight 
puffiness about the knee.  There was a positive patella grind 
test as well as tenderness to palpation of the patella 
femoral, medial, and lateral joints.  No instability was 
noted.  

The veteran was able to heel and toe walk with a limp on the 
left.  He was able to squat and arise again.  Quadriceps 
strength was 5/5, and there was no measurable atrophy of this 
muscle.  X-rays of the left knee revealed no bony 
abnormalities.  

The impression was residuals of a gunshot wound to the left 
knee.  The examiner found no evidence of weakened movement, 
but noted some pain on motion.  He opined that this pain 
would increase with flare-ups, but stated that any resulting 
additional limitation of motion could not be determined.  

In May 1999 the RO requested VA medical records from the 
Biloxi VA Medical Center (VAMC).  These records were obtained 
and show that the veteran was seen in July 1998 for pain and 
swelling of the knee.  Examination found the veteran to be in 
no distress, but no specific findings pertaining to the knee 
were documented.  

On VA examination of the joints in August 2000 the veteran 
reported knee pain and episodes of throbbing.  He reported 
being employed as a street walk finisher, requiring him to be 
on his feet most of the time.  He stated that he generally 
would only work two to three days a week because of his knee 
pain.  

Examination of the left knee revealed a well-healed scar over 
the knee.  Range of motion was from 0 to 140 degrees.  There 
was pain with maximum extension of the knee, and tenderness 
to palpation over the lateral patellofemoral region.  He 
demonstrated rather definite guarding, but no ligamentous 
instability was found.  He was able to heel and toe walk with 
a slight limp on the left.  He was able to squat and rise 
again with more weight on the right leg.  



X-rays of the left knee revealed minimal medial joint space 
narrowing, and were otherwise unremarkable.  The impression 
was residuals of a gunshot wound to the left knee.  The 
examiner noted that there was pain on range of motion testing 
and opined that pain could further limit functional ability 
during flare-ups or with increased use; however, the examiner 
opined that the extent of such limitation could not be 
determined with any degree of medical certainty.  

In August 2001 a hearing before the Board was conducted.  The 
veteran testified that he could walk on his knee for awhile 
before it would start hurting.  Tr., p. 3.  He reported that 
his knee would give out on him.  Tr., pp. 3-4.  

The veteran reported being self-employed, but stated that he 
had not worked for several months.  He reported that his work 
required him to get on stilts, and stated that he could no 
longer do this.  Tr., pp. 4-6.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2001).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App. 7 (1997); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A noncompensable evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2001).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  
However, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  
Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of initial rating decision, Statement of 
the Case (SOC) and the Supplemental Statements of the Case 
(SSOCs) issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  That is, they were provided with notice of the 
laws and regulations pertaining to increased evaluations for 
the knee, and were provided with a rationale explaining to 
them why the evidence currently of record was not sufficient 
to allow for a favorable determination to be made.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 
45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

The veteran has reported only receiving VA treatment, and the 
RO has obtained the veteran's VA medical records.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

During the August 2001 hearing the veteran indicated that he 
had been seeing Dr. B once a month but indicated that this 
physician had not provided any treatment for his knee.  Tr., 
pp. 6-7.  

Therefore, the Board is of the opinion that the duty to 
assist does not require that such records of Dr. B be 
obtained.  Since the veteran indicated that this physician 
did not treat him for his left knee disorder, there is no 
reasonable possibility that such records could substantiate 
the claim here, which specifically pertains to the veteran's 
left knee.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c), (d)).  

Since submitting his claim the veteran has also undergone two 
VA examinations of the left knee which the Board finds to be 
adequate.  Both examinations discussed the degree of 
limitation of the left knee, and also discussed any 
additional limitation caused by pain or other pathology.  See 
DeLuca, supra.  See38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent  SSOC was issued 
to the veteran.  


In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, he 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal, and has done 
so.  In view of the foregoing, the Board finds that he will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Analysis

The veteran's left knee disability is currently evaluated as 
10 percent disabling based on Diagnostic Code (DC) 5257.  The 
next higher rating (20 percent) requires moderate subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

While the veteran has reported that his left knee gives way, 
no VA examinations have documented any instability in the 
left knee.  In fact, all VA examinations have specifically 
found no evidence of instability, and there is no other 
medical evidence indicating otherwise.  This constitutes 
persuasive evidence that an increased rating under DC 5257 is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Thus, as the medical evidence has consistently established 
that the veteran does not have instability of his left knee, 
it appears that the veteran's left knee disability does not 
warrant even a 10 percent evaluation under DC 5257.  





In light of the total lack of any objective evidence of 
instability of the left knee, the Board is of the opinion 
that the veteran's disability is more appropriately rated 
under limitation of motion, as this was the only possible 
limitation found on VA examination.  Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  

Under DC 5260, the next higher rating (20 percent) requires 
that flexion be limited to 30 degrees.  Under DC 5261, the 
next higher rating (20 percent) requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  

The medical evidence has uniformly established that flexion 
and extension of the left knee are not limited to the degree 
noted above that would warrant a 20 percent evaluation for 
either limitation of extension or flexion.  

VA examination in August 2000 documented full range of motion 
of the knee, from 0 to 140 degrees.  VA examination in 
September 1998 only documented that extension of the knee was 
only limited to five degrees and flexion to 135 degrees.  

Such findings persuasively demonstrate that a higher rating 
based on loss of motion is not warranted.  In fact, such 
range of motion of the left knee does not even meet the 
requirement for a 10 percent evaluation under these 
diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  

The Board is of the opinion that a higher rating, pursuant to 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, based on additional 
functional loss due to pain and/or other pathology is not 
warranted.  As it has been determined that the limitations of 
the left knee do not meet the requirements of a compensable 
evaluation under DCs 5257, 5260, and 5261, the Board finds 
that the 10 percent evaluation sufficiently addresses the 
degree of functional loss due to pain shown on examination.  

The veteran has reported progressive left knee symptoms in 
recent years, including pain and swelling aggravated by 
increased activity.  However, while the VA examiner noted 
that functional limitations could increase with flare-ups, 
actual examination of the knee in August 2000 documented pain 
only with maximum extension of the knee.  He was described on 
VA examination in September 1998 as only having "some" pain 
on motion.  While the veteran walked with a limp on 
examination, he was consistently able to heel and toe walk.  
Further, while he was noted as placing more weight on the 
right, he was nonetheless able to squat and arise again 
during all VA examinations.  While puffiness was noted on 
examination in September 1998, it was only described as 
slight.  Finally, on VA examination in September 1998 he was 
found to have 5/5 strength in the quadriceps, and the 
examiner found no evidence of weakness.  

Thus, the evidence demonstrates that the pain in the left 
knee did not result in additional loss of motion beyond the 
requirements of a 10 percent evaluation.  In fact, it is 
questionable as to whether, even after considering pain, that 
the veteran's loss of motion in the knee warrants even a 10 
percent evaluation, as range of motion was found to be 
limited by pain only at the maximum of extension.  Therefore, 
a higher rating based on additional functional loss due to 
pain or other pathology is not warranted.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

As noted in the introduction, it has been contended that a 
separate rating for arthritis should be granted.  Tr., p. 8.  
However, at this time, service connection for arthritis has 
not been granted or even adjudicated (in fact, there is no 
current record of it being diagnosed).  Therefore, this issue 
is not currently before the Board.  This issue has been 
referred to the RO for further consideration.  Godfrey, 
supra.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

In the case at hand, while the record shows that the veteran 
has a scar on his left knee, VA examinations have 
consistently described it has well-healed, and the veteran 
has never been documented as either describing or having a 
scar that is painful.  Therefore, a separate rating for the 
scar is not warranted.  Id.  

The Board notes that there is no evidence in the record of 
the veteran having ankylosis of the left knee; nonunion or 
malunion of the tibia and fibula; cartilage, semilunar, 
dislocated, with frequent episodes of locking, pain, and 
effusion; cartilage, semilunar, removal of; or genu 
recurvatum as part and parcel of his service-connected 
disability.  X-ray and findings have never been interpreted 
as revealing such impairments, and service connection has not 
otherwise been granted in this regard.  Therefore, DC's 5256, 
5258, 5259, 5262, and 5263 are not for application in this 
decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262, and 5263.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected residuals of a gunshot wound to the left knee.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left knee is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In October 1999 the RO, in pertinent part, denied increased 
evaluations for a right scrotal tear and PTSD, and denied 
service connection for a left testicle injury.  

In an August 2000 VA Form 646 the veteran's representative 
expressed the desire to appeal the RO's denial of, in 
pertinent part, increased evaluations of a status post right 
scrotal tear and PTSD, and the denial of service connection 
for a left testicle injury.  

The Board is of the opinion that this statement adequately 
expressed a notice of disagreement (NOD) with the RO's 
October 1999 denial of these claims.  38 C.F.R. §§ 20.201, 
20.301, 20.302.  

However, there is no indication that the veteran was ever 
provided with a SOC pertaining to these claims.  When there 
has been an initial RO adjudication of a claim and an NOD has 
been filed as to its denial, the veteran is entitled to an 
SOC, and the RO's failure to issue an SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Extraschedular Evaluation: Left Knee

With respect to the left knee claim, VA regulations provide 
that to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service 
connected disabilities may be assigned.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(2001).  The Court has held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does or does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

It appears that the veteran has raised the issue of 
entitlement to an extraschedular evaluation for his left knee 
disability.  In his July 1998 claim for increase he reported 
that his occupation required him to climb a ladder which his 
left knee prevented him from doing any more.  He has 
subsequently reported on more than one occasion that his 
employment required the use of stilts, and indicated that his 
left knee disability significantly interfered with or even 
precluded him from doing this.  He has also reported that his 
work requires him to be on his feet most of the day.  

The veteran has stated that his left knee injury prevents him 
from working more than two or three times a week.  




In light of such statements, the Board concludes that a 
remand for extraschedular consideration of the veteran's left 
knee disability is warranted.

The Board notes that it has jurisdiction over extraschedular 
entitlement questions where the evidence and argument on file 
reasonably indicate that the extraschedular regulations may 
apply, as it is part of the same matter as a general claim 
for an increased rating.  In such instances, the proper 
method for returning a case to the RO is by remand.  
VAOGCPREC 6-96.  

The Board also notes that the issue of extraschedular 
entitlement is not inextricably intertwined with the issue of 
entitlement to an increased rating because these ratings are 
distinct in that an extraschedular rating pertains to those 
situations where the Rating Schedule is inadequate.  
VAOPGCPREC 6-96 (citing to Holland v. Brown, 6 Vet. App. 443 
(1994), and Kellar v. Brown, 6 Vet. App. 157 (1994) (emphasis 
added).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

In light of the above, this case is remanded for the 
following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

If the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C.A § 5103A(b)(2)); 66 Fed. Reg. 
45,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issues of entitlement to 
increased evaluations for a status post 
right scrotal tear, PTSD, and service 
connection for a left testicle injury.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a Statement of the Case.  

4.  The issue of service connection for 
arthritis of the left knee is referred to 
the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

5.  With respect to the extraschedular 
issue, the RO should request the veteran 
to provide an employment history as well 
as any evidence which would reflect on 
marked interference with his ability to 
work due to his left knee disability.  

6.  Thereafter, based on a review of all 
of the evidence of record, the RO should 
readjudicate whether the issue of 
entitlement to extraschedular benefits 
for residuals of a gunshot wound to the 
left knee, under 38 C.F.R. § 3.321(b)(1), 
should be referred to the Chief Benefits 
Director or the Director, Compensation 
and Pension Services (now the Under 
Secretary for Benefits) for consideration 
of assignment of an extraschedular 
evaluation commensurate with the average 
earning capacity impairment.  

7.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
has been completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



